VICKERY, J.:
Epitomized Opinion
Gustafson was arrested for violating the speed laws of the City of Cleveland. The evidence disclosed that the accused was a lawyer, that he had driven a car for a great number of years and had never before violated any city ordinance. The testimony of a policeman was introduced to the effect that he was standing midway between two posts each ,150 feet from him, that he stopped his watch when the driver passed the first post and when he reached the second post the policeman observed tijML it had been seven seconds, and at that rate he wd^H have been going 29 miles an hour. The court excluded the evidence offered by the accused tending to show the condition of the highway and the amount of traffic at this point. The accused was fined $10 in the Municipal Court of Appeals. The defendant’s contentions were: (1) that there was not sufficient evidence to warrant a conviction, (2) the court erred in refusing to permit certain evidence. Held:
1. To establish the doctrine that a police officer by looking down the street to on-coming automobiles can tell the instant that an automobile passes a given post and the instant it passes a post In the other side of the trap is establishing a dangerous precedent and such evidence is insufficient in law to warrant a conviction.
2. Inasmuch as the driving an automobile faster than the maximum allowed m the statute or ordinance establishes only a prima facie case, the court erred in refusing to allow the accused to introduce evidence showing the condition and width of the street, and the amount of traffic at the place the alleged offense was claimed to have been committed.